Simmons, C.' J.
Where under an order of court the movant in a motion for new trial is allowed until a certain day, nearly two months after the date of the filing of the motion, to prepare, file and have approved a brief of evidence, it is not error for the judge, upon the call of the case for hearing, upon the day fixed in his order, to refuse to further extend the time at request of movant to do so because of the failure of the stenographer to transcribe his notes; nor, after such refusal, is it error to dismiss the motion because of a failure to have prepared a brief of evidence in compliance with the order.

Judgment affirmed.


All concurring, except Cobb, J., absent.